Citation Nr: 0634974	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  03-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound of the right tibia 
(Muscle Groups XI and XII), with residual shortening and 
bowing. 

3.  Entitlement to service connection for a chronic left knee 
disability secondary to service-connected residuals of a 
gunshot wound of the right tibia. 

4.  Entitlement to service connection for a chronic left 
ankle disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia. 

5.  Entitlement to service connection for a chronic bilateral 
hip disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia.

 

6.  Entitlement to service connection for a chronic low back 
disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia. 

7.  Entitlement to service connection for a chronic bilateral 
shoulder disorder secondary to service-connected residuals of 
a gunshot wound involving the right tibia. 

8.  Entitlement to service connection for a chronic cervical 
spine disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1968.  He was wounded in combat action in Vietnam in June 
1967.  He sustained a .30-caliber missile wound which struck 
the midshaft of the right tibia.  His medals and badges 
include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VAROs in Los 
Angeles, California, and Houston, Texas.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

With regard to the claims for increased ratings for PTSD and 
for the missile wound residuals of the right tibia, the 
veteran gave testimony before the undersigned Veterans Law 
Judge at a video conference hearing in August 2006 that he 
was continuing to receive treatment and evaluation at the 
General Well Med Clinic in the San Antonio area.  The Board 
notes that information of record reveals that this facility 
is a contract clinic with the Audie Murphy VA Medical Center 
in San Antonio and is located on Perrinbietal Road.  The 
veteran testified that medication for his PTSD had been 
doubled in the year and a half since the examination 
(transcript, page 10).  The representative asks that the 
veteran be given a more current examination to determine the 
current level of severity because of the doubling of the 
medication and testimony that the condition had gotten worse 
(transcript, page 11).

Testimony was also given that the right lower extremity 
"hurts really bad..." (Transcript, page 10).  The veteran 
further indicated that a doctor had told him that gait 
problems attributable to his service-connected right tibia 
disorder had caused him to have pain in various joints and he 
stated that the doctor indicated that he had arthritis in the 
left knee and the right knee (transcript, page 9).

At the time of a VA orthopedic examination of the veteran in 
March 2005, the focus was on the impairment attributable to 
the service-connected right tibia disorder.  X-ray studies 
were conducted only of the right lower extremity.

The Board notes that according to the Veterans Claim 
Assistance Act of 2000 (VCAA), VA is obligated to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with that disability, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002).  Further, the statutory duty 
to assist a claimant includes providing VA examinations if 
warranted, with the conduct of a thorough and contemporaneous 
medical examination, including the obtaining of a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes the veteran has not been sent a 
development letter by VA with regard to VA's duties to notify 
and assist him since 2003.  There have been changes with 
regard to the notification and assistance requirements since 
then and a REMAND for further procedure development as well 
as substantive development is therefore in order.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Development with regard to 
notification and assistance to the 
veteran as contemplated by the VCAA 
should be undertaken.  In particular, VA 
should ensure the notification 
requirements set forth under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159(b) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are satisfied.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Of particular 
interest are reports of treatment and 
evaluation of the veteran at the Well Med 
Clinic, Greenway Park, Perrinbietal Road, 
apparently in San Antonio, Texas, since 
early 2005.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
records from this facility, it should so 
inform the veteran and his representative 
and request them to submit any 
outstanding evidence. 

3.  Thereafter, the VA should schedule 
the veteran for a comprehensive 
psychiatric examination.  The claims 
folder and a copy of this REMAND must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to provide a current 
Global Assessment of Functioning score 
for the veteran and indicate what the 
score represents.  The examiner should 
also indicate the impact of the veteran's 
PTSD symptomatology disability to 
function both socially and 
occupationally.  

4.  A VA examination to determine the 
current nature and extent of impairment 
attributable to the veteran's service-
connected right tibia disorder should be 
conducted by an examiner with appropriate 
expertise.  The examiner should be asked 
to review the claims folder and provide 
an opinion as to whether the veteran has 
any left knee disability, left ankle 
disorder, bilateral hip disorder, low 
back disability, bilateral shoulder 
disorder, and/or cervical spine disorder 
that are or is at least as likely as not 
(a 50 percent of likelihood) related to 
his service-connected residuals of a 
gunshot wound involving the right tibia.  
The rationale for any opinion expressed 
must be provided.  The examiner should 
also comment as to the degree of 
impairment attributable to the 
manifestations of the right tibia 
disorder.  The complete rationale for any 
opinion expressed should be provided.

5.  Thereafter, VA should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran is advised that his 
failure to appear without good cause for any scheduled 
examination may result in a denial of his claims.  38 C.F.R. 
§ 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

